Hurt, J.
J. W. Ratliff was convicted of the theft of two horses, the property of M. J. Murray and Morgan Bagley.
The defendant Ratliff moved for a continuance, which was overruled, and in his motion for a new trial the overruling- of his application is assigned as a ground. We deem it unnecessary to say that to enter upon a discussion of the facts in this case in order to show why the court below should have granted the new trial, further than to say that we are of the opinion that there is not that conflict between the evidence of the State and the facts expected to be proved by the absent witnesses which renders the truth of the proposed facts improbable. (The Reporters will give all of the evidence.) The judgment is reversed and a new trial awarded.
Reversed and remanded.